Order entered December 5, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00512-CR

                                NIJEL JOHNSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-14038-M

                                          ORDER
       Before the Court is appellant’s November 18, 2019 second motion for extension of time
to file his brief. In the motion, appellant states the clerk’s record appears to be incomplete
because the sole volume is labeled “CLERK’S RECORD VOLUME: ONE OF TWO.” The
Clerk of the Court contacted the Dallas County District Clerk to ask whether there is a second
volume. In response, the district clerk filed, on November 26, 2019, a corrected clerk’s record
reflecting there is only one volume of clerk’s record. In light of this, we STRIKE the May 20,
2019 clerk’s record.
       The clerk’s record now appears to be complete. We GRANT appellant’s motion to the
extent we ORDER appellant’s brief filed FIFTEEN DAYS from the date of this order.


                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE